        Case 1:15-md-02657-FDS Document 1850 Filed 03/03/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 IN RE: ZOFRAN® (ONDANSETRON)                   MDL No. 1:15-md-2657-FDS
 PRODUCTS LIABILITY LITIGATION

 This Document Relates To:

 All Actions


           GLAXOSMITHKLINE LLC’S MOTION IN LIMINE TO EXCLUDE
              THE ZAMBELLI-WEINER STUDY AND TO PRECLUDE
               PLAINTIFFS’ EXPERTS FROM RELYING UPON IT

        GlaxoSmithKline LLC moves the Court to exclude the Zambelli-Weiner study and

preclude Plaintiffs’ experts from relying on it. As explained more fully in the accompanying

Memorandum, there are significant problems undermining the reliability of the Zambelli-Weiner

study, rendering it inadmissible. For all of the reasons in GSK’s Memorandum, the Court should

grant this Motion in its entirety.
       Case 1:15-md-02657-FDS Document 1850 Filed 03/03/20 Page 2 of 3



                        LOCAL RULE 7.1(A)(2) CERTIFICATION

       Pursuant to Local Rule 7.1(A)(2), the undersigned counsel hereby certifies that counsel for

GSK attempted to meet and confer in a good faith effort to narrow the issues of dispute without

success.


Dated: March 3, 2020

                                            Respectfully submitted,

                                            /s/ Thomas Sheehan
                                            Thomas Sheehan
                                            Eva Canaan
                                            PHILLIPS LYTLE L.L.P.
                                            One Canalside
                                            125 Main Street
                                            Buffalo, NY 14203-2887
                                            tsheehan@phillipslytle.com
                                            ecanaan@phillipslytle.com

                                            Madeleine M. McDonough
                                            Jennifer M. Stevenson
                                            Jennifer Stonecipher Hill
                                            SHOOK, HARDY & BACON L.L.P.
                                            2555 Grand Blvd.
                                            Kansas City, MO 64108
                                            Telephone: (816) 474-6550
                                            Facsimile: (816) 421-5547
                                            mmcdonough@shb.com
                                            jstevenson@shb.com
                                            jshill@shb.com
                                            Admitted pro hac vice

                                            Attorneys for Defendant GlaxoSmithKline LLC
        Case 1:15-md-02657-FDS Document 1850 Filed 03/03/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                              /s/ Jennifer M. Stevenson
                                              Jennifer M. Stevenson
